BROWN, J.
The, grand jury of the city of St. Louis returned an indictment charging defendant with having seduced and debauched, under promise of marriage, one Lundy King, an unmarried female, as prohibited by section 4478, Revised Statutes 1909. A trial in the circuit court of said city resulted in defendant’s conviction and he appeals.
*390Among the grounds upon .which a reversal is sought is the contention that the evidence is not sufficient to support the conviction — a part of this assignment is the insistence that, if guilty at all, the crime was committed in St. Louis county, and not in St. Louis city, where defendant was indicted and convicted.
The testimony of prosecutrix tends to prove that she became acquainted with defendant in July, 1911; that he called on her at intervals of two or three weeks until the latter part of January, 1912; when, on one Saturday night in the city of St. Louis, he offered to marry her if she would have sexual intercourse with him. She states that she rejected this proposal at that time, but on the following evening she accompanied defendant to a point in St. Louis county where he had been engaged in building a house. Upon entering this house his proposal of marriage was renewed, and, relying upon that proposal, and the one made the night before in St. Louis city, she yielded to defendant.
About a week later defendant called on her in the city of St. Louis and, because (as she says) she loved him and thought he intended to marry her, she again allowed him to have sexual intercourse with her. No time was fixed for the proposed marriage, but the illicit intercourse continued some months, prosecutrix finally becoming pregnant. Prosecutrix testified that she had never sustained sexual relations with any person prior to the time she yielded to defendant.

Seduce.

I. On this showing, if it be conceded that prosecutrix was seduced by defendant, the issue'arises as to where that crime was committed? Did each act of sexual intercourse constitute a separate seduction, or was the crime committed only in St. Louis county where the first act of copulation took place? This issue depends for its solution upon a correct construction of the words “seduce or debauch,” *391as found in section 4478, supra. The learned Attorney-General relies for affirmance in part upon the case of State v. McClain, 137 Mo. 307, wherein it was held that a man who had sexual intercourse with his female ward in two different counties while she was under his care and protection could he prosecuted in- the county where the second act of illicit sexual intercourse took place. That case is not in point here, because the statute denouncing the defilement of wards (Sec. 4479, R. S. 1909) is quite unlike the seduction statute now under consideration.
The statute prohibiting the defilement of wards does not require the ward to he chaste, or even to he of good repute, to render the guardian, or other person to whose protection she has been confided guilty, if he carnally know her. The well-settled rule is that the unchastity of a female under eighteen years of age is no defense to a prosecution for her defilement by her guardian, or other person to whose care she has been confided. [State v. Strattman, 100 Mo. 540; State v. Summer, 143 Mo. 220, l. c. 231; State v. Nibarger, 255 Mo. 289.] Such is not the construction of the seduction statute where’prior unchastity of the prosecutrix may be shown as a defense to the charge. [State v. Long, 257 Mo. l. c. 225, and cases there cited.]
The law books contain many definitions of the word “seduce,” which, no doubt, arise from the varying phraseology of the statutes of the several States where that act is denounced as a crime. A very clear definition of the word is found in State v. Long, 238 Mo. 383, l. c. 390. As used in section 4478, Revised Statutes 1909, “seduce” is not a technical word, and should he construed in its “plain or ordinary and usual sense.” [Sec. 8057, R. S. 1909.] No better definition of the word seduce can he given than that found in Webster’s New International Dictionary, to-wit: “To induce to surrender chastity.” It is too plain to admit of controversy that chastity must exist before it *392can be surrendered or destroyed. There may be a pollution of the mind without seduction, but there can be no seduction under section 4478, supra, without sexual intercourse. The word 4 4debauch” as used in that statute has been construed to mean sexual intercourse or carnal knowledge. [State v. Reeves, 97 Mo. 668; State v. Marshall, 137 Mo. l. c. 468 and 473.] That definition seems to be correct, but as the word seduce necessarily includes the act of illegal sexual intercourse, it is doubtful if the word debauch adds anything to the meaning of this statute.
The words 4 4 of good repute ’ ’ as used in our seduction statute cast upon the State the burden of proving that a prosecutrix at the time of her seduction possessed a good reputation for chastity among those by whom she is known. It seems to have been the purpose of this statute to restrict its protecting influence to females 44of good repute.”
It being perfectly clear that the crime of seduction cannot be committed upon a female who is not at the time chaste, and as prosecutrix was rendered unchaste by the act of coition which she admits first took place in St. Louis county, the subsequent act committed in St. Louis city about one week thereafter did not amount to seduction. We do not wish to be understood as holding that a woman once seduced cannot thereafter reform and reenter upon such a life of chastity and rectitude that she will again be under the protection of the seduction statute. The law on this point is quite fully discussed in State v. Knutson, 91 Iowa, 549, and People v. Clark, 33 Mich. l. c. 117, but there is no such issue in this case.
While our seduction statute is very unlike section 4479, supra, relating to the defilement of wards, it is very similar in one respect to section 4472, Revised Statutes 1909, relating to the carnal knowledge of unmarried females of previous chaste character, in that both of these statutes require the female to be chaste *393at the time the crime is committed. [State v. McMahon, 234 Mo. l. c. 614; State v. Schenk, 238 Mo. 429, l. c. 457; State v. Henderson, 243 Mo. 503.]
n. Under the provisions of section 22, article 2, Constitution of Missouri, indictments for crimes must be presented in the county where the crime is committed. [Ex parte Slater, alias Lane, 72 Mo. 102; State v. Anderson, 191 Mo. 134, l. c. 142; State v. Mispagel, 207 Mo. 557, l. c. 584.] Therefore, this prosecution was improperly instituted in St. Louis city.

Demurrer toEvidence.

III. Defendant also insists that the trial court should have sustained his demurrer to the evidence, because no sufficient promise of marriage was proven by the evidence qi prosecutrix; and as the State may elect to place the defendant upon trial in St. Louis county we will consider this insistence.
In the case of State v. Reeves, 97 Mo. 668, l. c. 677, it was ruled by Judge Sherwood that if a promise of marriage immediately preceded an act of sexual intercourse, and was the sole consideration which moved the prosecutrix to submit to the destruction of her chastity, then there was no seduction. That case seems to proceed upon the theory that there must be some further inducement held out to the prosecutrix, otherwise she would be merely selling her chastity for a promise and the crime would not be complete. "We do not believe this doctrine announced by Judge Sherwood in the Reeves case, supra, is sound. None of his associates concurred in the language used by him in that opinion, and it possesses no binding force as a precedent.
It is true the promise of marriage must precede the seduction and must be unconditional. [State v. Thomas, 231 Mo. 41.] If an alleged promise of marriage was not preceded by any courtship or other per*394sonal association of the parties, it is donbtfnl if anyone could bring himself to believe that such a promise had been made. But if the situation of the parties is such as to render it probable that the promise of marriage would be made, there is nothing else than the promise necessary on the part of the defendant to constitute the inducement whereby prosecutrix surrenders her chastity. The date when the marriage shall take place need not be agreed upon. The yielding-of the prosecutrix constitutes her acceptance of defendant’s promise of marriage. In State v. Adams, 25 Ore. 172, this rule is correctly announced as follows :
“It is not necessary that the promise should be technically valid to sustain a civil action for breach of promise; and, although it may be conditioned upon immediate intercourse, thus rendering it void in a civil proceeding because founded upon an immoral consideration, it is still held sufficient to sustain a criminal prosecution if the woman in good faith relied upon it and was thereby deceived.’’ (Citing cases) “In such case, the mutual promise of the woman is implied from her yielding to the solicitations of her seducer under his promise of marriage, and the promise becomes absolute.”
The G-eneral Assembly, no doubt realizing what a powerful effect an offer of marriage by an eligible suitor produces upon the mind of an unmarried female, has ordained that when such female under twenty-one years of age and of good repute is induced to surrender her chastity by such promise the crime of seduction is complete. The statute so reads and we cannot write any other requirement into it.
The evidence of prosecutrix makes out a primafacie case of seduction in St. Louis county, except as to the corroboration of the promise of marriage required by section 5235, Revised Statutes 1909, and the evidence of her age and good repute at the time the *395alleged seduction took place. Upon another trial (should the State elect to' retry) the evidence to corroborate the prosecutrix as to the alleged promise of marriage and of her age and good repute may not be the same as at the first trial; therefore, we make no comment as to the sufficiency of the evidence upon these points. ¥e merely pass upon the sufficiency of the evidence of prosecutrix as to her version of the promise made and the acts done by defendant in ruling that a prima-facie case was made for the jury if the prosecution had been in the proper jurisdiction.
For the error of the prosecutor in causing an indictment to be presented in the county where the crime was not committed, the judgment will be reversed and the cause remanded.
Paris, P. J., and Walker, J., concur.